Citation Nr: 9910378	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  95-06 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Chapter 30 educational assistance benefits 
pursuant to Public Law 102-484, 106 Stat. 2315.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


ORDER

In December 1993, the Atlanta, Georgia, Regional Office (RO) 
determined that the veteran had failed to make a timely 
election for Chapter 30 educational assistance benefits 
pursuant to Public Law 102-484, 106 Stat. 2315 and denied his 
claim.  In September 1994, the veteran submitted a notice of 
disagreement.  In November 1994, the RO issued a statement of 
the case to the veteran and his accredited representative.  
In January 1995, the veteran submitted an Appeal to the Board 
(VA Form 9) which indicated that he did not wish to appear 
personally at a hearing before the Board.  In a May 1997 
written statement, the veteran requested a hearing before a 
Member of the Board.  The hearing request was received by the 
Board in June 1997.  No action was taken upon the veteran's 
request.  In a June 5, 1997 decision, the Board determined 
that the veteran had failed to make a timely election for 
Chapter 30 educational assistance pursuant to Public Law 
102-484, 106 Stat. 2315 and denied the benefits sought on 
appeal.  In February 1999, the Board wrote the veteran and 
requested that he clarify whether he still desired a hearing 
before a Member of the Board.  In March 1999, the veteran 
responded that he wanted a hearing before a Member of the 
Board sitting at the RO.  

In view of the veteran's May 1997 hearing request and given 
the foregoing action, the Board's June 5, 1997 decision is 
hereby vacated.  The Board will address the veteran's appeal 
in a separate decision as if the June 5, 1997 decision had 
not been issued.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

